Citation Nr: 0425647	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, chloracne, and for peripheral neuropathy of the 
right and left upper and lower extremities.  The veteran 
disagreed with this decision later that same month with 
respect to the denial of his service connection claims for 
bilateral hearing loss and for tinnitus.  A statement of the 
case was issued to the veteran and his service representative 
in July 2003.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) later that same month.  
A videoconference Board hearing was held before the 
undersigned Veterans Law Judge in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that at the veteran's July 2003 VA ear 
diseases examination, the VA examiner noted the veteran had a 
history of noise exposure in service, as well as post-service 
occupational noise exposure from working in a steel mill.  
After reviewing the results from the February 2003 audiogram, 
the VA examiner diagnosed high frequency hearing loss 
consistent with loud noise exposure.  However, the veteran's 
claims folder was not provided to the VA examiner for review, 
and the examiner did not provide an opinion as to whether the 
veteran's hearing loss was related to service or any incident 
of service, to specifically include in-service exposure to 
aircraft engine noise, as opposed to the post-service noise 
exposure.  With respect to the veteran's complaint of 
tinnitus, the VA examiner did not address whether it was 
related to service.  Instead, he only stated that the veteran 
had "continuous tinnitus."  As this examination report does 
not contain sufficient detail for evaluation purposes, remand 
is required.  See 38 C.F.R. § 4.2 (2003).

Therefore, the Board concludes that, on remand, the veteran 
should be scheduled for VA audiology examination in order to 
determine whether his bilateral hearing loss and tinnitus are 
related to service or any incident of service, to 
specifically include in-service exposure to aircraft engine 
noise.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for bilateral hearing loss and for 
tinnitus since his separation from 
service in September 1964.  Any pertinent 
records identified should be obtained.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded an 
audiology examination in order to 
determine the nature, extent, and 
etiology of his claimed bilateral hearing 
loss and tinnitus.  Send the claims 
folder to the examiner(s) for review.  
Request that this examination include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  The 
examiner(s) should provide opinions as to 
whether the veteran's bilateral hearing 
loss and/or tinnitus are as likely as not 
related to service or any incident of 
service, to specifically include in-
service exposure to aircraft engine 
noise.  In rendering this opinion, the 
examiner should address the significance 
of the post-service occupational noise 
exposure.

3.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
relevant evidence and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND. 

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


